Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102a2 as being anticipated by US 2019/0327317 (Lu et al.).
As to claims 1 and 11, Lu teaches a cellular network (see figure 2) with advanced secondary operator privacy, the cellular network comprising: 
a first radio unit that communicates with a first plurality of user equipment using a first radio spectrum (see paragraph 88, part of the RAN used for slice instance 1, this part of RAN would use a spectrum of frequencies), wherein: 
first communications between the first radio unit and a cellular network are performed as part of a first cellular network slice (see paragraph 88, part of RAN is used for slice instance 1); and 
the first radio unit is operated by a cellular network operator (see paragraphs 8 and 12, slice not used by third party service provider is used by operator of network); 
a second radio unit that communicates with a second plurality of user equipment using a second radio spectrum (see paragraph 88, part of the RAN used for slice instance 2, this part of RAN would use a spectrum of frequencies), wherein: 
the second radio unit is operated by a secondary operator distinct from the cellular network operator; second communications between the second radio unit and the cellular network are performed as part of a second cellular network slice (see paragraphs 8, 12 and 88, slice instance 2 used third party service provider); and 
the second radio unit encrypts the second communications such that the cellular network cannot decrypt the second communications (see paragraphs 5, 128 and 136, third party service provider [SP] may use its own encryption for its own slice); and 
a cellular access network of the cellular network that routes the second communications performed as part of the second cellular network slice as encrypted by the second radio unit to a data center operated by the secondary operator and separate from the cellular network (see paragraphs 5, 8, 12, 87-89, slice used by third party service provider that has its own network functions for use in managing its network slice).

As to claims 2 and 12, Lu further teaches the cellular network with advanced secondary operator privacy of claim 1, further comprising: a distributed unit (DU) of the cellular access network that is in communication with the first radio unit and the second radio unit, wherein the DU is operated by the cellular network operator (EM or DM/EM, figure 2).
As to claims 3 and 13, Lu further teaches the cellular network with advanced secondary operator privacy of claim 2, wherein the DU routes the first communications and the second communications to a centralized unit (CU) of the cellular network, wherein the CU is operated by the cellular network operator (DM/EM or NM, figure 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0327317 (Lu et al.) in view of US 2020/0252862 (Kim).
As to claims 8 and 18, what is lacking from Lu is wherein the cellular network comprises a 5G New Radio (NR) cellular core network.
In analogous art, Kim teaches that a 5G core network such as the one taught by Lu (see paragraph 75) can be a New Radio (NR) cellular core network (see Kim, paragraph 85).
It would have been obvious to one of ordinary skill at the filing date of the claimed invention to combine this teaching into Lu so as to utilize the evolved features of NR.
Claim 9-10 and 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0327317 (Lu et al.) in view of US 2015/0050952 (Ponukumati).
As to claim 9 and 19, what is lacking from Lu is wherein the user equipment of the second plurality of user equipment is configured to be switched between communicating with the first radio unit and the second radio unit based on a command.
In analogous art, Ponukumati teaches a multi-subscription UE with programming that causes the UE to switch (~command) from one subscription to a second subscription (see Ponukumati, paragraph 8).  In combination with Lu this would render the UE switching between the first and second radio units as each radio unit would correspond to a different subscription to the operation and 3rd party service provider.
It would have been obvious to one of ordinary skill at the filing date of the claimed invention to combine this teaching into Lu so as to enhance the service provided to the user of the UE.

As to claim 9 and 19, what is further lacking from Lu is wherein the first radio unit uses a different cellular network radio access technology (RAT) for communication with the first plurality of user equipment than the second radio unit with the second plurality of user equipment.
In analogous art, Ponukumati teaches a multi-subscription UE with programming that causes the UE to switch from one subscription to a second subscription, and that each subscription can correspond to a different RAT (see Ponukumati, paragraphs 3 and 8).  In combination with Lu this would render the UE switching between the first and second RAT when switching between radio units.
It would have been obvious to one of ordinary skill at the filing date of the claimed invention to combine this teaching into Lu so as to enhance the service provided to the user of the UE.
Allowable Subject Matter
Claims 4-7 and 14-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2020/0057860 (Patil et al.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892. The examiner can normally be reached 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAZDA SABOURI/Primary Examiner, Art Unit 2641